

 
TERMINATION AGREEMENT
 
(including Amendments to Letters of Credit Agreements)
 
This Termination Agreement (this “Agreement”) dated as of December 4, 2009,
among GRAMERCY WAREHOUSE FUNDING I LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “GWF-I”), as a borrower,
GKK TRADING WAREHOUSE I LLC, a Delaware limited liability company (together with
GWF-I, the “Borrowers”), as a borrower, GRAMERCY CAPITAL CORP., a Maryland
corporation (“Gramercy Capital”), as a guarantor, GKK CAPITAL LP, a Delaware
limited partnership (“GKK Capital”), as a guarantor, GRAMERCY INVESTMENT TRUST,
a Maryland real estate investment trust (“Gramercy REIT”), as a guarantor, GKK
TRADING CORP., a Delaware corporation (collectively with Gramercy Capital, GKK
Capital and Gramercy REIT, the “Guarantors”), as a guarantor, and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).
 
RECITALS:
 
WHEREAS, Borrowers, Guarantors, Lenders and Administrative Agent are parties to
that certain Credit Agreement, dated as of July 22, 2008 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”).  Terms used but not otherwise defined herein shall have the meaning
specified therefor in the Credit Agreement;
 
WHEREAS, Guarantors have executed that certain Guarantee Agreement, dated as of
July 18, 2008, which was amended and restated in its entirety on April 7, 2009
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Guaranty”), in favor of Administrative Agent acting on behalf
of Lenders; and
 
WHEREAS, on November 4, 2009, Borrowers and Guarantors submitted a formal
written proposal to Administrative Agent on behalf of Lenders, asking for the
release of all claims of Lenders otherwise due and owing under the Credit
Agreement, the Guaranty and the other Credit Documents, including a release of
all Pledged Mortgage Assets currently encumbered by the Credit Agreement or any
other Credit Document, in exchange for (i) a one-time payment from Borrowers and
Guarantors to Lenders in an amount equal to $22,500,000 (the “Termination
Amount”), and (ii) the execution and delivery by GWF-1 to Administrative Agent
of the Sub-Participation Agreement by and between GFW-1 and Administrative Agent
dated of each date herewith, in form and substance identical to the attached
Exhibit A hereto (the “Sub-Participation Agreement”);
 
 

--------------------------------------------------------------------------------

 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrowers, Guarantors and Administrative Agent hereby agree as follows:
 
1. Accuracy of Recitals.  The Parties understand, acknowledge and agree that the
foregoing Recitals are true and correct and are part of, and incorporated into,
this Agreement.
 
2. Payment of Termination Amount.  On the date hereof, Borrowers paid to
Administrative Agent on behalf of Lenders the Termination Amount, and such
payment was made via wire transfer to the following account:
 
[Reserved]
 
 
3. Release Under Credit Documents.  (a)  Upon the satisfaction of the conditions
precedent set forth in this Agreement:
 
(i)  all the security interests and liens in favor of Administrative Agent under
the Credit Agreement, each Security Document and each other Credit Document on
behalf of Lenders which secure the Obligations shall be automatically released
with no further action by any Person;
 
(ii)  Borrowers and Guarantors are authorized to file termination statements on
form UCC-3 for the UCC-1 financing statements filed by Administrative Agent
showing Borrowers and/or Guarantors as debtor in connection with the Credit
Agreement; and
 
(iii)  the Credit Agreement, the Guaranty, the Derivatives Guarantee Agreement,
and the other Credit Documents shall automatically be terminated with no further
action by any party, the Obligations under the Credit Documents shall be fully
satisfied and Borrowers, Guarantors, Lenders and Administrative Agent shall have
no further obligations thereunder, except for those Obligations that by their
terms expressly survive termination of the Credit Agreement, the Guaranty and
the other Credit Documents and remain applicable to Borrowers and Guarantors in
light of the payoff occurring hereunder (the “Expressly Surviving Obligations”).
 
(b)  Concurrent with the execution and delivery of this Agreement, (I)
Administrative Agent shall execute and deliver to (i) Custodian a letter
directing Custodian to release to Borrowers the Mortgage Asset File for each
Mortgage Asset that Custodian has in its possession without the need for any
further notice, condition or otherwise, and to terminate the Custodial Agreement
(the “Custodian Termination Agreement”), and (ii) to Borrowers, a letter
authorizing Borrowers and Guarantors to file termination statements on form
UCC-3 for the UCC-1 financing statements filed by Administrative Agent showing
Borrowers and/or Guarantors as debtor in connection with the Credit Agreement
(the “UCC Authorization Letter”), and (II) Borrowers and Administrative Agent
shall execute a Termination of Account Control Agreement to terminate the
Account Control Agreement and authorize the remittance of any remaining funds on
deposit in the Collection Account to Borrowers (the “Account Control Termination
Agreement”).
 
 
-2-

--------------------------------------------------------------------------------

 
 
4. General Release.   For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, effective on the date hereof each
of Guarantors and Borrowers, for: (i) themselves, (ii) any Affiliate thereof,
and (iii) the respective partners, officers, directors, shareholders, successors
and assigns of all of the foregoing persons and entities, hereby releases and
forever discharges Administrative Agent, each Lender and each of their
respective subsidiaries, affiliates, its past, present and future officers,
directors, agents, employees, partners, managers, shareholders, servants,
attorneys and representatives, as well as their, successors, assigns, their
respective heirs, legal representatives, legatees, predecessors in interest,
successors and assigns (collectively, the “Released Parties”), of and from any
and all actions, claims, demands, damages, debts, suits, contracts, agreements,
losses, liabilities, indebtedness, causes of action either at law or in equity,
obligations of whatever kind or nature, accounts, defenses, and offsets against
liabilities and obligations, whether known or unknown, direct or indirect, new
or existing, by reason of any matter, cause or thing whatsoever occurring on or
prior to the date hereof arising out of or relating to any matter or thing
whatever, including without limitation, such claims and defenses as fraud,
misrepresentation, breach of duty, mistake, duress, usury, claims pertaining to
so called “lender liability,” and claims pertaining to creditor’s rights, which
such party ever had, now has, or might hereafter have against the other, jointly
or severally, for or by reason of any matter, act, omission, cause or thing
whatsoever occurring, on or prior to the date of this Agreement, that is
directly related to, in whole or in part, this Agreement, the Credit Agreement,
the Guaranty and the other Credit Documents.  Notwithstanding the foregoing, in
no event shall the general release provisions of this Section 4 apply to any
actions, claims, demands, damages, debts, suits, contracts, agreements, losses,
liabilities, indebtedness, causes of action either at law or in equity,
obligations of whatever kind or nature, accounts, defenses, and offsets against
liabilities and obligations, whether known or unknown, direct or indirect, new
or existing, by reason of any matter, cause or thing whatsoever occurring on or
prior to the date hereof arising out of or relating to any matter or thing
whatever, against the Released Parties arising as a result of any obligations or
liabilities unrelated to the subject matter of this Agreement of Wachovia Bank,
National Association in any other capacity whatsoever, including without
limitation, for the performance of its obligations as (i) the trustee under the
Indenture governing each of the CDO transactions listed on Exhibit B, or in any
other capacity under any of the listed CDO transactions, (ii) the swap provider
under the swap agreement to which it is a party with respect to each of the CDO
transactions listed on Exhibit B, (iii) a party under any lease agreement or
occupancy/license agreement in which Gramercy Capital or any of its affiliates
is landlord/tenant, (iv) a servicer of any loan in which Gramercy Capital has an
interest, (v) a participant under any loan in which Gramercy Capital has an
interest, (vi) a bank in which Gramercy Capital maintains an account, or (vii)
the issuer of any of the Letters of Credit (as defined herein).
 
5. Letters of Credit.  Wachovia Bank, National Association issued each of the
Letters of Credit described on Exhibit C on behalf of Gramercy Capital as
applicant (collectively, the “Letters of Credit”).  In connection with the
issuance of each Letter of Credit, Gramercy Capital executed and delivered to
Wachovia Bank, National Association a separate and individual Application and
Agreement for Irrevocable Standby Letter of Credit, each of which included a
separate and individual Continuing Letter of Credit Agreement (each, a “Letter
of Credit Agreement”).  Each Letter of Credit Agreement is hereby amended as
follows:
 
(i) Section 1(E) is hereby amended and restated in its entirety to read “(E)
“Collateral” means all cash of Applicant on deposit with Bank in connection with
the Credit or any Draft”;
 
 
-3-

--------------------------------------------------------------------------------

 
(ii) Section 1(G)(iv) is hereby amended and restated in its entirety to read
“(iv) seizure or forfeiture of Applicant or any material portion of its
property;”;
 
(iii) Sections 1(G)(v) and 1(G)(xi) are deleted;
 
(iv) Section 1(K) is hereby amended and restated in its entirety to read “(K)
“Obligations” means all obligations of any, some or all of the parties
comprising the Applicant to Bank now or hereafter existing under the
Agreement;”;
 
(v) Section 4(C)(x) is hereby amended and restated in its entirety to read “(x)
may retain proceeds of the Credit based on an apparently applicable attachment
order or blocking regulation”;
 
(vi) Section 5(C) is deleted;
 
(vii) Section 8(B) is hereby amended and restated in its entirety to read
“(B)  Bank may set off and apply the Collateral against any matured or unmatured
Obligations, irrespective of whether or not Bank shall have made any demand
under the Agreement and although such Collateral or Obligations may be unmatured
or contingent”;
 
(viii) Section 9(H) is hereby amended and restated in its entirety to read
“(H)  any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority with respect to
any document or property received under this Agreement or the Credit, or any
other cause related to the credit or this Agreement beyond the control of Bank,
except to the extent such liability, loss, damage, cost or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted directly from such Indemnified Party’s gross negligence or willful
misconduct.”;
 
(ix) The following new Section 17 is hereby added to the Letter of Credit
Agreement: “17.  Annual Renewal Fee.  Annually, on the anniversary date of the
original issuance of the Credit, Applicant shall pay a letter of credit renewal
fee to Bank in an amount equal to one-quarter of one percent (0.25%) of the
then-current maximum undrawn amount of the Credit.  Bank shall maintain the
Collateral in a money market account, and any interest thereon shall first be
applied to pay the Annual Renewal Fee”, and
 
(x) The following new Section 18 is hereby added to the Letter of Credit
Agreement: “18.  Excess Cash Collateral.  At any time that the then-current
aggregate balance of the Collateral consisting of cash exceeds the then-current
undrawn amount of the Credit, upon the receipt by Bank of a written refund
request from Applicant, Bank shall return to Applicant a portion of such cash
Collateral in an amount not to exceed an amount equal to such excess.”
 
Except as expressly amended and modified by this Agreement, each Letter of
Credit Agreement shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms.
 
 
-4-

--------------------------------------------------------------------------------

 
6. Interest Rate Protection Agreement.  The parties hereto agree that on the
date hereof, GKK Capital and the Affiliated Hedge Counterparty shall enter into
and execute an amendment to the ISDA Master Agreement, including the Schedule
and Credit Support Annex thereto, each dated as of August 5, 2004, in the form
attached hereto as Exhibit D.
 
7. Conditions Precedent.  This Agreement and its provisions shall become
effective on the first date on which all of the following conditions precedent
shall have been satisfied (the “Agreement Effective Date”).  On or before the
Agreement Effective Date:
 
(i) Administrative Agent and the Borrowers and Guarantors shall have received
this Agreement, executed and delivered by a duly authorized officer of each of
Borrowers, Guarantors and Administrative Agent;
 
(ii) Borrowers and Guarantors shall have provided to Administrative Agent such
opinions of counsel concerning the enforceability of this Agreement and the
Sub-Participation Agreement, and addressing such other matters as Administrative
Agent requests, in each case in form and substance satisfactory to
Administrative Agent in its sole discretion;
 
(iii) each of the representations and warranties of Borrowers and Guarantors and
the Administrative Agent as set forth in this Agreement are true and correct as
of the date hereof;
 
(iv) the Sub-Participation Agreement shall have been executed and delivered by
the parties thereto on or prior to the date hereof;
 
(v) 100 Church Funding LLC (“SLG”) shall have provided an acknowledgement of the
Sub-Participation Agreement in form and substance satisfactory to Administrative
Agent and SLG;
 
(vi) Borrowers and Guarantors shall have made payment to Lenders and
Administrative Agent for reasonable out-of-pocket costs and expenses incurred by
Lenders and Administrative Agent in connection with the preparation, execution
and delivery of this Agreement, including, without limitation, reasonable fees
and disbursements of Cadwalader, Wickersham & Taft LLP, counsel to Lenders and
Administrative Agent; and
 
(vii) Administrative Agent shall have delivered to Borrowers and Guarantors
fully executed copies of the Termination of Custodial Agreement, the Account
Control Termination Agreement and the UCC Authorization Letter, and all
remaining amounts in the Collection Account shall have been remitted to Gramercy
Capital.
 
8. No Inducement.  The Parties warrant that no promise or inducement has been
offered in connection with this Agreement, except as herein set forth, and that
this Agreement is executed without reliance upon any statements or
representations by any Party or any of their respective representatives, except
as set forth herein.
 
9. Binding Effect.  The rights and obligations set forth in this Agreement shall
inure to the benefit of the Parties and their respective shareholders, officers,
directors, employees, agents, affiliates, successors and assigns, and bind the
Parties and their respective successors and assigns.
 
 
-5-

--------------------------------------------------------------------------------

 
10. Representations and Warranties.  (a) Each party to this Agreement represents
and warrants that:
 
(i) The execution, delivery and performance of this Agreement by it have been
duly authorized by all requisite action;
 
(ii) It is fully authorized, permitted and legally competent to execute this
Agreement, and this Agreement does not conflict with any provision of any law,
rule or regulation applicable to it; and
 
(iii) This Agreement is its valid and binding legal obligation, and enforceable
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to the rights of creditors generally
and general principles of equity.
 
(b) Each Borrower, and each Guarantor, jointly and severally, shall indemnify
Administrative Agent, each Lender, and each of their respective present and
former subsidiaries and affiliates, and each of the respective partners,
directors, officers, employees, agents and advisors of Administrative Agent and
each Lender (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from and against, any and all claims, penalties, fines,
losses, damages, liabilities, costs, and expenses (including, without
limitation, attorneys’ fees and disbursements), in each case incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any Guarantor arising out of, in connection with, or as a result of
the breach of any of the representations and warranties set forth either in this
Agreement or in the Sub-Participation Agreement.
 
11. Covenants.  Upon execution of this Agreement, each of Guarantors and
Borrowers covenants and agrees not to bring any legal, administrative,
legislative or adversary action, claim, suit or proceeding of any kind or nature
against Administrative Agent or any other Released Party with respect to the
matters released by Guarantors and Borrowers in Section 4 of this Agreement, and
each of Guarantors and Borrowers further covenants and agrees that this
Agreement is a bar to any such action, claim, suit or proceeding, provided that,
this provision shall in no way prohibit any Party from commencing any action(s),
suit(s) or other proceeding(s) of any kind or nature to enforce or interpret any
of the covenants, terms or provisions of this Agreement.
 
12. Attorneys’ Fees, Costs and Expenses.  Each Borrower and each Guarantor will
bear its own attorneys’ fees, costs and expenses incurred relative to this
Agreement and the Sub-Participation Agreement.  Each Borrower and each
Guarantor, jointly and severally, also agrees to pay Administrative Agent and
each Lender any costs or expenses (including, without limitation, attorneys’
fees and disbursements) associated with the enforcement of this Agreement and/or
the Sub-Participation Agreement against any Borrower or any Guarantor, but only
if Administrative Agent and/or Lender prevail in such enforcement action.
 
 
-6-

--------------------------------------------------------------------------------

 
13. Miscellaneous.
 
(a) Entire Agreement.  This Agreement contains the entire understanding of the
Parties in respect of its subject matter and supersedes all prior agreements and
understandings between the Parties with respect to such subject matter.
 
(b) Amendment; Waiver.  This Agreement may not be modified, amended or
supplemented except by written instrument that is (1) titled and identified on
its face as an amendment to, or modification of this Agreement, and (2) executed
by all of the Parties.  No failure to exercise and no delay in exercising, any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude the exercise of any other right, power or privilege.  No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.  No extension
of time for performance of any obligations or other acts hereunder or under any
other agreement shall be deemed to be an extension of the time for performance
of any other obligations or any other acts.
 
(c) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement in Portable Document Format (PDF) or by facsimile
transmission shall be effective as delivery of a manually executed original
counterpart thereof.
 
(d) Headings.  The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.
 
(e) Governing Law.  This Agreement shall be construed in accordance with the
laws and public policy of the State of New York (without giving effect to the
principles of conflict of laws thereof, other than the principles set forth in
Section 5-1401 of the General Obligations Law of the State of New York).
 
(f) Severability.  If any provision of this Agreement, or the application of any
such provision to any person or circumstance, is held to be inconsistent with
any present or future law, ruling, rule or regulation of any court or
governmental or regulatory authority having jurisdiction over the subject matter
of this Agreement, such provision shall be deemed to be modified to the minimum
extent necessary to comply with such law, ruling, rule or regulation, and the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held inconsistent, shall be
unaffected.  If any provision is determined to be illegal, unenforceable or
void, then such void provision shall be deemed rescinded and each provision not
so affected shall be enforced to the extent permitted by law.
 
(g) Terminology.  All personal pronouns used in this Agreement, whether
masculine, feminine or neuter gender is used, shall include all other genders;
and the singular shall include the plural and vice versa.  Titles of articles,
sections and subsections are for convenience only, and neither limit nor amplify
the provisions of this Agreement itself.  The use herein of the word “including”
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, but shall be
deemed to refer to all other items and matters that could reasonably fall within
the broadest possible scope of such general statement term or matter.
 
 
-7-

--------------------------------------------------------------------------------

 
(h) Drafting Ambiguities.  Each Party and its counsel have had an opportunity to
review and revise this Agreement and the exhibits attached hereto.  The normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or of any amendments or exhibits to this Agreement.
 
(i) Confidentiality.  The Parties agree not to disclose, without prior written
consent of each other, the provisions of this Agreement to any person, firm,
organization, or entity of any and every type, public or private, unless
required by any subpoena, order, law (including securities laws), regulation,
ruling or request of any judicial, administrative or legislative body or
committee, bank examiner or other regulatory authority, or any self-regulatory
body (including, without limitation, any securities or commodities exchange or
the National Association of Securities Dealers, Inc.), except that the parties
agree that this Agreement may be used in a subsequent proceeding in order to
enforce the terms of this Agreement in a court of law, in a court of equity by
injunction or otherwise, by way of defense, or in any other appropriate
manner.  However, this provision shall not limit the right to share information
among affiliate or subsidiary entities; the respective attorneys, accountants,
auditors or tax preparers of the parties; or the lenders to or investors in each
party (but only if same are obligated to keep the terms of this Agreement
confidential).
 
[Signature Pages Follow]


 
 
-8-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.
 


BORROWERS:
GRAMERCY WAREHOUSE FUNDING I LLC, a Delaware limited liability company
 
By: /s/ Robert R. Foley        
Name: Robert R. Foley         
Title: Chief Operating Officer
     
GKK TRADING WAREHOUSE I LLC, a
Delaware limited liability company
     
By: /s/ Robert R. Foley        
Name: Robert R. Foley         
Title: Chief Operating Officer

 

 
 

--------------------------------------------------------------------------------

 


GUARANTORS:
GRAMERCY CAPITAL CORP., a Maryland corporation
 
By: /s/ Robert R. Foley        
Name: Robert R. Foley         
Title: Chief Operating Officer
     
GKK CAPITAL LP, a Delaware limited partnership
By:Gramercy Capital Corp., a Maryland corporation, its general partner
     
By: /s/ Robert R. Foley        
Name: Robert R. Foley         
Title: Chief Operating Officer
     
GRAMERCY INVESTMENT TRUST, a Maryland real estate investment trust
     
By: /s/ Robert R. Foley        
Name: Robert R. Foley         
Title: Chief Operating Officer
     
GKK TRADING CORP., a Delaware corporation
     
By: /s/ Robert R. Foley        
Name: Robert R. Foley         
Title: Chief Operating Officer





 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent on behalf of the Lenders
     
By: /s/ H. Lee Goins III                            
Name: H. Lee Goins III                             
Title: Director                                            






